Citation Nr: 9932636	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  92-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of lumbar laminectomy with lumbar paravertebral 
myositis, currently assigned a 60 percent evaluation.

2.  Entitlement to service connection for a bilateral eye 
disorder.

3.  Entitlement to a psychiatric disorder secondary to the 
service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Psychiatrist


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from May 1978 to 
October 1982.  This case comes to the Board of Veterans 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board last remanded the case to 
the RO for additional development in August 1996; the RO has 
now returned the case to the Board for appellate review.  
While the case was in remand status, the appellant perfected 
his appeal on the secondary service connection issue; this is 
reflected in the addition of that issue to the issues on 
appeal and it is listed on the title page.

The Board notes that the appellant submitted a VA Form 21-
8940, an application for compensation based on 
unemployability, in June 1996.  The claims file does not 
contain a rating decision on that issue, and the matter is 
referred to the RO for appropriate action.

The Board also notes that the RO issued a rating decision, in 
May 1999, that denied the appellant's claim of entitlement to 
a compensable evaluation for tinea cruris.  Because the 
appellant has apparently not completed the procedural steps 
necessary for an appeal of that issue, the Board has not 
included it in its consideration of the claims on appeal.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal as to the instant 
issues has been obtained by the RO to the extent required.

2.  The appellant's postoperative residuals of lumbar 
laminectomy with lumbar paravertebral myositis disability is 
currently evaluated at the maximum rating for intervertebral 
disc syndrome and is not shown to be manifested by residuals 
of a fracture of the vertebra or ankylosis of the spine, nor 
has it resulted in any recent hospitalizations or interfered 
with the appellant's employment capacity beyond that 
contemplated by the assigned 60 percent rating.

3.  The appellant has an eye disorder diagnosed as refractive 
error.  No chronic acquired eye pathology, apart from the 
pseudoaphakia of the right eye secondary to post-service 
trauma incurred in 1987, is noted.

4.  Refractive error is not recognized as a disability under 
the law for VA compensation purposes.

5.  The appellant has been diagnosed with a psychiatric 
disorder.

6.  There is a competent medical opinion from a psychiatrist 
finding a causal nexus between the appellant's currently 
diagnosed psychiatric disorder and his service-connected 
lumbar spine disability when credibility is presumed for well 
grounded determinations.


CONCLUSIONS OF LAW

1.  Neither the schedular criteria, nor the extraschedular 
criteria for an evaluation in excess of 60 percent for the 
appellant's lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a and 
Diagnostic Codes 5289, 5292, 5293, 5295 (1999).

2.  Service connection is not allowed for refractive error 
and therefore, the appellant's claim for service connection 
for a bilateral eye disorder diagnosed as refractive error is 
legally insufficient.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

3.  The claim of entitlement to service connection for a 
psychiatric disorder secondary to the lumbar spine disability 
is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation Claim.

The appellant's increased evaluation claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The evidence on file 
includes private medical records, VA medical records and 
reports of VA examinations.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 
7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The appellant's low back disability has been described as 
postoperative residuals of lumbar laminectomy with lumbar 
paravertebral myositis.  The appellant's back disability 
evaluation was increased to a 60 percent rating by the RO 
subsequent to a September 1994 Board remand.  However, the 
appellant specifically did not withdraw his appeal of this 
issue, as demonstrated by his September 1996 written 
statement, and therefore it is still in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  The RO subsequently 
adjudicated the issue of entitlement to an extraschedular 
evaluation.

The appellant's lumbar spine disability has been evaluated 
under Diagnostic Code 5293, which provides for evaluation of 
intervertebral disc syndrome.  Pronounced symptoms, that are 
persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
are assigned a 60 percent evaluation.  The maximum evaluation 
available under Diagnostic Code 5293 is 60 percent.  

The Board notes that the maximum disability rating available 
under both Diagnostic Codes 5292 and 5295 is 40 percent.  A 
60 percent evaluation may be assigned for residuals of 
vertebral fracture without cord involvement, abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  A 60 
percent evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at a favorable angle.  A 100 percent 
evaluation may be assigned for complete bony fixation at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew).  38 C.F.R. § 4.71a; Diagnostic Code 
5286.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Review of the 
claims file reveals competent and probative evidence that the 
appellant retains motion in his spine.  While the range of 
motion of the appellant's lumbar spine is limited, there is 
some movement and thus ankylosis cannot be conceded.  Absent 
ankylosis or vertebral fracture, an evaluation in excess of 
60 percent is not warranted under any viable schedular 
alternatives as cited above.  This takes into account the 
various cited guidelines of 38 C.F.R. Part 4 as designated 
above and referenced in various Court holdings as mandatory 
considerations in such instances.  The 60 percent evaluation 
represents the highest schedular rating possible under the 
applicable Diagnostic Codes.  Moreover, since the appellant 
is presently assigned the maximum schedular evaluation for 
intervertebral disc syndrome under Diagnostic Code 5293, the 
Board need not evaluate the propriety of assigning a higher 
evaluation with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Because the appellant's disability is already rated at the 
maximum schedular rating of 60 percent for intervertebral 
disc syndrome, the appellant may not receive an increased 
rating for his low back disorder, absent an award of an 
extraschedular rating under 38 C.F.R. § 3.321(b).  However, 
an increased rating on an extraschedular basis cannot be 
justified in this case.  The Code of Federal Regulations, at 
38 C.F.R. § 3.321(b), provides that, in "exceptional case[s], 
where the schedular evaluations are found to be inadequate, . 
. . an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities . . ." may be 
granted.  Generally speaking, for a specific case to be 
deemed "exceptional," it should present "such an exceptional 
or unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."

The Board finds that the appellant's lower back disability 
does not constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  Indeed, the record 
does not show either that the appellant's disability subjects 
him to frequent periods of hospitalization or that it 
interferes with his employment capacity to an extent greater 
than that which is contemplated by the assigned 60 percent 
rating.

Additionally, the Board has considered the residual scarring 
from the appellant's previous lumbar surgery.  There has been 
no evidence of poor nourishment with repeated ulceration, 
tenderness and pain on objective demonstration, nor 
limitation on function of the body area wherein such scarring 
is located.  Accordingly, assignment of a separate evaluation 
for residual scarring is not warranted with application of 
the criteria under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805; Esteban v. Brown, 6 Vet. App. 259 (1994).

II.  Service Connection Claim.

Review of the service medical records do not reveal any 
occasions of treatment for eye trauma.  The February 1978 
service entrance examination report indicates that the 
appellant demonstrated 20/50 distant vision in the right eye, 
and 20/40 in the left.  He was diagnosed with defective 
vision.  A clinic visit record, dated in January 1981, 
indicates that the appellant was examined and diagnosed with 
aniso myopic astigmatism.  At the time of the appellant's 
discharge in October 1982, his uncorrected distant vision was 
20/200 bilaterally and his corrected distant vision was 20/20 
bilaterally.  The appellant has contended that his eyes were 
adversely affected by frequent exposure to very bright light 
experienced in the course of his duties burning mortar 
explosives.  See April 1992 Hearing Transcript pp. 10-12.

The evidence of record also contains medical records 
indicating the appellant suffered an injury to his right eye, 
in December 1987, as the result of blunt trauma suffered in 
an aircraft accident.  In March 1993, the appellant underwent 
cataract surgery for a right eye traumatic cataract.

The appellant underwent a VA vision examination in April 
1997.  He reported that he was exposed to the firing and 
exploding of mortars in-service and that since then he has 
had problems with his eyesight.  On visual examination, the 
appellant demonstrated corrected visual acuity in the right 
eye of 20/25 near and 20/25 far.  The left eye was 20/25 near 
and 20/30 +1 far.  The examiner noted no visual field 
deficits or any diplopia.  Atrophic changes were noted in the 
right eye, with corectopia.  The examiner rendered diagnoses 
of pseudoaphakia in the right eye secondary to trauma 
received in 1987, after service, and myopia plus astigmatism.  
The examiner stated that the appellant presented with 
refractive errors in both eyes (myopia and astigmatism) that 
were relatively symmetric.  The examiner further stated that 
the myopia and astigmatism were developmental conditions that 
were not related to the circumstances of service as related 
by the appellant.

In the absence of some event of trauma, astigmatism and 
myopia are constitutional or development abnormalities for 
which compensation benefits may not be authorized.  38 C.F.R. 
§§ 3.303(c), 4.9.  See e.g., Browder v. Brown, 5 Vet.App. 268 
(1993).  Furthermore, service connection is not generally 
established for refractive error of the eye as it also is not 
a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c).  The service medical records indicate that 
corrective lenses had been advised for the appellant and that 
he did wear glasses while in-service.  Thus, refractive error 
resulted in the appellant's need for visual correction 
through the use of eyeglasses during service, but since the 
defective vision present during and after service is 
attributable to refractive error and is correctable, any 
current defective vision does not amount to a disability for 
which compensation benefits may be paid.  38 C.F.R. 
§ 3.303(c).  See McNeely v. Principi, 3 Vet.App. 357, 364 
(1992)  Nothing in the current record attributes the 
appellant's refractive error (astigmatism and myopia) to 
acquired pathology such as trauma, nor is there any competent 
evidence of record that indicates that the appellant's 
refractive error was aggravated by service.

Thus, with respect to the claim of entitlement to service 
connection for a bilateral eye disorder including refractive 
error (astigmatism and myopia), the Board does not need to 
reach the question of whether or not said claim is well-
grounded because the law concerning awards of service 
connection for refractive error is dispositive.  In this 
regard, 38 C.F.R. § 3.303(c) provides that refractive error 
is not a disease or injury within the meaning of applicable 
legislation governing the awards of compensation benefits.  
As such, regardless of the character or quality of any 
evidence which the appellant could submit, refractive error 
(including astigmatism and myopia) cannot be recognized as 
chronic acquired eye disorders or disabilities under the law 
for VA compensation purposes.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

The Board is bound by the laws enacted, and by VA 
regulations.  38 U.S.C.A. § 7104.  The regulations explicitly 
prohibit service connection for refractive error.  In a case 
such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.   See Sabonis v. Brown, supra.  
It appears that there is no possible provision to allow a 
grant of the benefit sought on appeal since the statutory and 
regulatory requirements are shown not to have been met.  The 
legal criteria, not the facts, are dispositive of the issue.  
The appellant has failed to state a claim upon which relief 
could be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis at 430 (1994) (where the law and not the 
evidence is dispositive, the appeal to the Board is 
terminated).

Additionally, as the law, not the facts are dispositive, the 
benefit of the doubt doctrine is inapplicable.  The 
appellant's claim for entitlement to a grant of service 
connection for a bilateral eye disorder, diagnosed as 
refractive error (astigmatism and myopia), must be denied, 
due to the absence of legal merit or lack of entitlement 
under the law.

Thus under Sabonis, any claim for service connection for 
refractive error would fail for the absence of legal merit or 
lack of entitlement under the law.  Accordingly, service 
connection for a bilateral eye disorder, including refractive 
error (astigmatism or myopia) is denied.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303(c).

III. Secondary Service Connection Claim.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well-grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well-
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury (including 
the treatment therefore) shall be service connected.  
38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 and thus, 
38 C.F.R. § 3.310(a) should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Furthermore, the Court has held that when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that service connection for a lumbar 
spine disability, has been granted and that judicial 
interpretation of the matter of secondary service connection 
as embodied in 38 C.F.R. § 3.310 requires consideration of 
whether or not a service-connected disability either causes 
or aggravates another condition.  See Allen v. Brown, id.

Review of the medical evidence of record indicates that the 
appellant underwent a VA psychiatric examination, in December 
1985, which yielded a diagnosis of generalized anxiety 
disorder.  A more recent VA psychiatric examination, 
conducted in June 1998, yielded an Axis I diagnosis of 
anxiety disorder, not otherwise specified, and an Axis II 
diagnosis of personality disorder, not otherwise specified.  
A VA outpatient treatment note, dated in March 1998, 
indicates diagnoses of anxiety disorder and intermittent 
explosive disorder.  In July 1997, it was thought that the 
appellant might be suffering from conversion disorder.

A psychiatrist testified at the appellant's March 1998 
personal hearing at the RO.  He stated that he had evaluated 
the appellant on three occasions and rendered a diagnosis of 
major depression.  See 1998 Hearing Transcript pp. 2-4.  The 
psychiatrist further stated that he did not agree with the 
evaluation of the condition as anxiety neurosis, but 
nonetheless, he could not understand why the effect the 
appellant's physical condition has on his emotional condition 
had not yet been considered- regardless of what the 
psychiatric diagnosis was.  See 1998 Hearing Transcript p. 4.  
The psychiatrist further testified that he believed that the 
origin of the appellant's major depression was his physical 
condition, as would be reflected on Axis IV; he stated that 
it was his opinion that the appellant's psychiatric disorder 
was secondary to the back condition.  See 1998 Hearing 
Transcript p. 6-9.

Based on the foregoing medical evidence, the Board finds that 
the appellant's secondary service connection claim is well-
grounded.  The credibility of the evidentiary submissions is 
presumed for the making of this determination.


ORDER

An evaluation in excess of 60 percent for the appellant's 
lumbar spine disability is denied.  

Service connection for a bilateral eye disorder is denied.

The claim of entitlement to service connection for a 
psychiatric disorder secondary to the service-connected 
lumbar spine disability is well-grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
psychiatric disorder secondary to the service-connected 
lumbar spine disability is well-grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As previously noted, the Court has held that when aggravation 
of a non-service-connected condition is proximately due to or 
the result of a service-connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  There is no indication in the evidence of record 
that the RO considered any application of the Allen decision 
to the question of whether or not any portion of the 
appellant's diagnosed psychiatric disorder has been 
aggravated or worsened by the service-connected lumbar spine 
disability.  Adjudication on this basis is therefore 
indicated.

These considerations require the gathering of additional 
records as well as further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following: 

1.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any treatment records, VA or 
private, that might be pertinent that are 
not on file.  If so, an attempt to obtain 
the records should be undertaken, to the 
extent they are not on file.  If there is 
an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should schedule the appellant 
for a psychiatric examination, to be 
conducted by a doctor who has not 
previously examined the appellant, if 
possible.  This psychiatric examination 
of the appellant must also include an 
evaluation of the etiology, nature and 
extent of any psychiatric disorder found 
and whether any diagnosed psychiatric 
disorder is related to his lumbar spine 
disability.  The entire claims file must 
be made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  The 
examination report should reflect review 
of pertinent material in the claims file.  
The examiner should integrate the 
previous psychiatric findings and 
diagnoses with the current findings to 
obtain a true picture of the nature of 
the appellant's psychiatric status.  If 
there are different psychiatric 
disorders, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorders.  A Global Assessment of 
Functioning (GAF) score should also be 
determined, and a full explanation of its 
meaning should be set out.

The examiner is to provide an opinion as 
to the etiology of any psychiatric 
disorder found.  The psychiatric examiner 
should also offer an opinion as to the 
onset date of the appellant's psychiatric 
condition(s), if any.  In particular, the 
examiner should offer an opinion, with 
degree of medical probability expressed, 
as to whether the etiology of the 
appellant's psychiatric disorder(s) is 
(are) attributable to, or related to, any 
disease or incident suffered during his 
active service, any disease or incident 
suffered prior to service, any disease or 
incident suffered after service, or to a 
combination of such causes or to some 
other cause or causes.  

The examiner should identify all 
psychiatric conditions which have been 
present and distinguish conditions which 
are acquired from conditions which are of 
developmental or congenital origin, if 
any.  If there have been multiple 
disorders present, the examiner should 
express an opinion as to whether it is at 
least as likely as not that they are 
proximately due to service or to a 
service-connected disability, in 
particular the lumbar spine disability, 
and/or any non-service-connected physical 
disabilities or intercurrent causes.

If the examiner finds that a psychiatric 
disorder is etiologically related to 
service or to a service-connected 
disability, to the extent possible, the 
psychiatrist should indicate the 
historical degree of impairment due any 
psychiatric disorder found to be related 
to service or to a service-connected 
disability, as opposed to that due to 
other psychiatric disorders, personality 
defects, and/or non-service-connected 
physical disabilities.

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination report.  If the 
report does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991).

4.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim on the appropriate legal basis and 
with consideration of all pertinent 
regulations.  The RO should specifically 
discuss Allen v. Brown, supra.

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  It is requested that 
this document specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

